Citation Nr: 0618520	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1971.

This matter comes before the Board of Veterans; Appeals 
(Board) on appeal from a December 2002 rating decision, which 
in pertinent part, denied service connection for hepatitis C.


FINDING OF FACT

Acute serum hepatitis is shown in service; there is no 
competent medical evidence that establishes a relationship 
between the current hepatitis C and service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in October 
2002, two months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  Additional VCAA notices were sent in 
December 2004 and May 2005.  The notices collectively comply 
with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claim.  The notice letters 
addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as a veteran 
discharged under honorable conditions was previously 
established.  Since the Board finds that service connection 
for hepatitis C is not warranted in this appeal, the degree 
of disability and an effective date for service connection 
for hepatitis C are not issues before the Board.  In sum, the 
lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  In this 
regard, the Board notes that the veteran notified the VA of 
his application for benefits from the Social Security 
Administration (SSA) in connection with his claim for service 
connection for manic depression, bipolar and mood swings, 
with no reference to treatment records for hepatitis C.  In 
fact, the veteran dates the relevant treatment as having 
occurred approximately in 1991 or 1992 through 1995, which is 
prior to the veteran's initial diagnosis of hepatitis C.  
Thus, it is doubtful that the records have any relevance to 
the issue before the Board.  Nonetheless, VA attempted to 
obtain these records on three occasions.  SSA responded in 
January 2006, that "after an exhaustive and comprehensive 
search, we were not able to locate the folder."  In light of 
SSA's response and VA's three requests, the Board finds that 
VA has fulfilled its obligations under the VCAA.  VA 
scheduled the veteran for VA examinations, to address the 
nature and etiology of the veteran's claimed hepatitis C.  
There is sufficient medical evidence of record to make a 
decision on the claim on appeal.

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, private treatment records, VA outpatient records 
from 1990 to 2003, VA examination reports, lay statements and 
his contentions, as presented in statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that his hepatitis C should be service 
connected either directly as it relates to the episode of 
acute hepatitis in February 1971 or it is attributable to 
circumstances or behaviors in service, which are recognized 
as increasing the risk of contracting the hepatitis C virus.  
Competent medical evidence, however, does not support the 
veteran's assertions.  On the contrary, the medical evidence 
in this matter indicates a relationship does not exist 
between the current diagnosis of hepatitis C and service.

There are two medical opinions of record that address the 
etiology of the veteran's hepatitis C: the first is dated in 
October 2002 and the second is dated in May 2005.  The 
October 2002 medical opinion is that the veteran likely had 
hepatitis B as a result of intravenous drug use one month 
before his discharge and hepatitis A at some point later; 
both of these infections resolved.  The hepatitis C, 
diagnosed as active, most likely occurred recently as a 
result of illegal intravenous drug abuse and is not related 
to service.  The examiner explained that although it is 
possible that the veteran contracted hepatitis C one month 
before his discharge from service, it is improbable or 
unlikely because he would have had a greater chance of having 
a fulminating hepatitis and would have been more severely ill 
with complications that required a longer period of 
hospitalization.  The May 2005 medical opinion drew some 
preliminary conclusions.  First, the examiner stated that it 
is impossible to prove when the veteran contracted hepatitis 
C.  Second, she conceded that it was possible that it 
occurred back in 1971, but it is unlikely that the serum 
hepatitis was the result of sexual contact, inoculations, 
shared razors, or donating blood during military service.  
Third, she opined that it is more likely than not that the 
serum hepatitis resulted from intravenous drug use.  She 
concluded that it is less likely than not that the veteran's 
current disability is the result of the original serum 
hepatitis diagnosis in February 1971.  

Although the second VA examiner does not venture into an 
explanation for her nexus opinion for hepatitis C, she did 
review the veteran's records, as did the first VA examiner, 
and she concurs with the first VA examiner, who did provide a 
full explanation as to why the likelihood was greater that 
the veteran's hepatitis C is not related to service.  These 
opinions are not contradicted by the record, which shows a 
lapse of two decades between service and diagnosis of 
hepatitis C.  In this regard, it is noted that the episode of 
hepatitis in 1974 was determined to be toxic hepatitis, not 
infectious hepatitis.  

The only favorable evidence, with regard to a nexus, comes 
from the veteran himself.  Namely, in his Notice of 
Disagreement, he asserts that a specialist in hepatitis C 
told him that he contracted the virus while in the service, 
probably in Germany or from inoculations as he entered the 
service.  This assertion carries no probative weight.  The 
Court has found that such an assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the veteran's memory 
of what a doctor purportedly told him, albeit a 
"specialist", may not constitute competent medical 
evidence.  In identifying high risk behaviors, the veteran 
has also opined on where and how he contracted hepatitis C.  
But, as causative factors of a disease amount to a medical 
question, only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
A claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Since the only competent medical nexus evidence is against 
the claim, the Board finds that service connection for 
hepatitis C is not warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


